Citation Nr: 1721765	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  13-21 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for an anxiety disorder.

2.  Entitlement to an initial evaluation in excess of 10 percent for patellofemoral syndrome of the right knee. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The Veteran service on active duty from June 2003 to June 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  In that decision, the RO granted service connection and assigned initial ratings for the above-listed disabilities effective from January 11, 2011. 

In April 2015 the Board remanded the appealed claims for additional development.  They now return to the Board for further review. 



FINDINGS OF FACT

1.  For the entire initial rating period, the Veteran's psychiatric symptomatology has resulted in impairment that was no worse than that approximating occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

1.  For the rating interval prior to July 9, 2013, the Veteran's right knee patellofemoral syndrome has been manifested by impairment including limitation of motion in flexion as well as pain with use equivalent to limitation of flexion to no less than 45 degrees.  

2.  For the rating interval beginning July 9, 2013, the Veteran's right knee patellofemoral syndrome has been manifested by impairment including limitation of motion in flexion as well as pain with use equivalent to limitation of flexion to 30 degrees.  



CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 30 percent for anxiety disorder are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130 , Diagnostic Code 9400 (2016).

2.  For the rating interval prior to July 9, 2013, the criteria for a rating higher than 10 percent for right knee patellofemoral syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2016).

3.  For the rating interval beginning July 9, 2013, the criteria for a rating of 20 percent, but no higher, are met for right knee patellofemoral syndrome.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5260 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veteran's Claims Assistance Act

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied by a letter in January 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including post-service treatment records, and VA examination reports

The Board also notes that actions requested in the prior remand have been undertaken.  In this regard, contemporaneous treatment records were added to the claims file and examinations adequate for the Board's adjudication were obtained.                    Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  
 
After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


II.  Higher Initial Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2016); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2016); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2016); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10 (2016).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 ; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Anxiety disorder

The Veteran's service-connected anxiety disorder is rated under Diagnostic Code 9400, for generalized anxiety disorder, which utilizes General Rating Formula for Mental Disorders. 38 C.F.R. § 4.130. 

Under the Rating Formula, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events). 38 C.F.R. § 4.130 (2016).

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks (more than once a week); difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.  Id. 

 The use of the term "such as" in 38 C.F.R. § 4.130  demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment.

Often, treatment records and examination reports contain a Global Assessment of Functioning score.  The score is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266   (1996); DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV).  38 C.F.R. § 4.125; DSM-IV.  In this case the plain language of the VA examiners, the Veteran's own statements, and treatment records, as consistent with these scores are utilized for the Board's adjudication.  

In a July 2013 statement in support of his claim, the Veteran listed a host of symptoms of disability, but failed to indicate the severity of these symptoms or how they affected him.  Hence, the listed symptoms are of little use in evaluating the severity of his service-connected anxiety disorder.  

VA treatment records reflect that the Veteran suffers from symptoms consistent with PTSD as well as anxiety disorder, including nightmares and intrusive memories of combat, avoidance of such memories, emotional numbing, and some sense of detachment from others.  The record as a whole and the VA examinations reflect that the Veteran suffers from anxiety disorder related to in-service stressors inclusive of such symptom, but that all the required diagnostic criteria to diagnose PTSD are not met.  These treatment records do not reflect significant impacts of these symptoms on the Veteran's functioning beyond sleep impairment and excessive work to avoid thinking about stressor experiences.  This is consistent with examination findings.  

Upon VA mental health examination in March 2011, a history was noted of a head injury sustained in an automobile accident in 2007, with mild concussion and without noted traumatic brain injury.  However, VA treatment records reflect that a mental health assessment for traumatic brain injury did not find trauma-related mental impairment.)  A history was also noted of in-service combat experiences including shooting others and being shot at.  However, the examiner diagnosed an anxiety disorder related to service but not PTSD, and concluded that the Veteran suffered from "mild symptoms of anxiety in the form of nightmares, hypervigilance, and sleep disruption."  Despite these symptoms, the Veteran was noted to function well.  The Veteran endorsed some additional symptoms including hypervigilance, difficulties with loud noises, discomfort around persons of certain ethnicities, and having vivid dreams of being shot at.  However, he described himself as generally a happy person, and denied major difficulties with irritability.  

Upon VA mental health examination in August 2016, the Veteran endorsed sleep impairment with nightmare multiple times per week, recurrent memories of events from service, and avoidance behaviors, all consistent with identified aspects of his anxiety disorder.  He also stated that he suffers from "internal conflict" but is able to compartmentalize this conflict, and thus is able to function well.  He reported to being able to deal with stress by working at his job, which he enjoyed.  He described having good friends, dating, enjoying his life, having a stable job at which he is successful, and not having financial difficulties.  He also denied significant difficulties with either his job or job performance.  The August 2016 examiner noted that the Veteran was coping well with his anxiety disorder and that current resulting impairment was mild with limited impact on functioning.  Addressing rating criteria, the examiner concluded that the Veteran's service-connected disorder corresponded to the criteria for a 30 percent disability evaluation under the General Rating Formula for Mental Disorders.  

The Veteran's self-report at the August 2016 examination and the examiner's findings appear consistent with past examination and treatment records during the claim period.  While the Veteran's functioning appears to be improving based self-reports at the August 2016, the record does not support the presence of more severe disability during the claim period than that reflected by the 30 percent rating assigned.  More severe symptoms resulting in reduced reliability and productivity in work or social settings, or resulting in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, have simply not been shown.  Thus, total occupational and social impairment have also not been present.  Accordingly, the evidence preponderates against the Veteran's anxiety disorder warranting a disability rating higher than the 30 percent assigned for any interval during the initial rating period.  Thus, neither an increased rating nor staged ratings are warranted.  Fenderson.

The preponderance of the evidence is against the claim, and, therefore, the benefit of the doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Right Knee 

The Veteran effectively contends that his right knee patellofemoral syndrome should be assigned a higher disability rating than the 10 percent currently assigned, based on greater severity of disability.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40  allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  Under 38 C.F.R. § 4.45, functional loss due to weakened movement, excess fatigability, and incoordination must also be considered.  See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (holding that the criteria discussed in sections 4.40 and 4.45 are not subsumed by the DCs applicable to the affected joint).

Furthermore, 38 C.F.R. § 4.59 recognizes that painful motion is an important factor of disability. Joints that are painful, unstable, or misaligned, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  Id.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  Id.; see Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that § 4.59 applies to all forms of painful motion of joints, and not just to arthritis).  Pain that does not result in additional functional loss does not warrant a higher rating.  See Mitchell v. Shinseki, 25 Vet. App. 32, 42-43   (2011) (holding that pain alone does not constitute function loss and is just one fact to be considered when evaluating functional impairment).

The Veteran has been assigned a 10 percent disability rating for his right knee patellofemoral syndrome based on painful motion, in the absence of other basis for a compensably rating, pursuant to 38 C.F.R. §  4.59.  

Normal flexion of the knee is to 140 degrees. 38 C.F.R. § 4.71 , Plate II. Evaluations for limitation of flexion of a knee are assigned as follows: the rating for flexion limited to 45 degrees is 10 percent; the rating for flexion limited to 30 degrees is 20 percent; and the rating for flexion limited to 15 degrees is 30 percent.  38 C.F.R. § 4.71a , DC 5260. 

Normal extension of the knee is to 0 degrees.  38 C.F.R. § 4.71 , Plate II. 

Separate ratings may be assigned for limitation of flexion and limitation of extension of the same knee, in order to compensate adequately for functional loss of the leg.  VAOGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2004).

The Veteran was afforded VA examinations in March 2011, November 2012, and August 2015.  

At the March 2011 examination the Veteran reported injuring the knee when he fell during a mission in Iraq, with continued knee pain thereafter.  He reported progressive worsening of the right knee condition, and frequent but intermittent use of a knee brace.  The Veteran endorsed giving way of the knee, pain, stiffness, weakness, decreased speed of joint motion, swelling, tenderness, and severe weekly flare-ups lasting one to two days.  He reported increased pain from walking approximately one-half mile, or from working on his feet, adding that flare-ups resulted in decreased activity for one to two days.  He achieved relief with ice, rest, and use of over-the-counter medications.  The Veteran asserted that he was limited to standing 15 to 30 minutes, and to walking more than one-quarter mile but less than one mile.  Though he worked full-time and remained a National Guard member, he reported having a limited duty profile for the National Guard due to the right knee.  

Objectively, the March 2011 examiner observed a normal gait without abnormal weight bearing.  There was no bone loss or inflammatory arthritis.  The examiner did find crepitus, subpatellar and lateral patellar tenderness, and guarding of movement.  Flexion of the knee was from zero to 130 degrees, with pain beginning at 110 degrees.  Extension was normal.  Additional limitation was not found with repetitive movement.  August 2010 X-rays revealed a small exostosis in the medial right tibia, but with findings otherwise normal, with no joint effusion and the joint space well-preserved.  

An April 2011 MRI revealed a right articular cartilage hyperintensity due to edema or artifact, with the study otherwise normal.  Reviewed treatment and National Guard records revealed intermitted impairment, with light duty assigned due to right knee patellar tendonitis.  The March 2011 examiner found that the right knee impairment caused moderate difficulties with exercise, and mild difficulties with chores, sports, recreation, and driving, with other activities unaffected.  

Upon November 2012 examination, the Veteran reported undergoing physical therapy for the knee multiple times without improvement in his pain.  He complained of daily patellar tenderness and intermitting swelling.  He also had soreness in the left knee.  Right knee pain was worse with walking and prolonged standing.  Range of motion was to 100 degrees flexion, with pain beginning at 90 degrees.  Extension was to zero degrees.  By comparison, left knee flexion was to 120 degrees with pain at 120 degrees, and left knee extension was to zero degrees.  No additional limitation of motion was found with repetitive use, but the examiner did find functional loss of the right knee consisting of less movement than normal and pain with movement, without such findings on the left.  Both knees exhibited full strength in flexion and extension, with no instability or subluxation/dislocation.  Subpatellar tenderness was present bilaterally, and medial knee tenderness was present on the right.  The Veteran did not use an assistive device.  Past MRI findings from April 2011 were noted.   The examiner accepted the Veteran's report of worsened right knee pain with walking and prolonged standing, so that his right knee condition "limited prolonged walking."  

Upon August 2015 VA examination, diagnoses of bilateral patellofemoral syndrome were noted.  The Veteran reported current symptoms including "excruciating pain" in the right knee also involving the right hip since returning from Iraq in 2006.  (This self-report of long-term excruciating pain is inconsistent with substantial absence of such complaints of pain severity at prior examinations and treatments, and hence is substantially rejected by the Board as an inconsistent and anomalous history and hence not credible.  In determining the weight to be assigned to evidence, credibility can be affected by factors including inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self- interest, malingering, desire for monetary gain, and witness demeanor. Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996). ) Pain was milder in the morning but full range of motion was then absent, with pain worsening over the course of the day and becoming severe by the end of the day, such that he had to "hobble" and "limp" by the end of the day.  He could walk three-quarters of a mile, but by the end of the day he had to limit walking entirely.  He denied flare-ups in the knee.  

Objectively at the August 2015 examination, right knee flexion was from zero to 100 degrees, but with pain on flexion, with tenderness in the peri-patellar area.  By comparison, left knee flexion was from zero to 121 degrees, also with pain.  Extension was not impaired in either knee.  Repetitive use testing did not result in additional limitation in either knee.  However, the examiner found that examination results were medically consistent with the functional loss as described by the Veteran for each knee.  The examiner found no muscle atrophy or loss of strength or subluxation or instability or ankylosis in either knee.  The Veteran was noted to periodically use a brace on the right knee.  The examiner commented that the Veteran's patellofemoral pain syndrome present in both knees was common among veterans as due to the rigors of military service.  

Regarding the right knee, treatment and examination records over the claim period fail to show loss of extension, instability or subluxation, leg locking or other symptoms of cartilage dislocation, ankylosis in the knee, or leg atrophy or less than full strength in the extremity.  Hence, the record does not support a disability rating for the right knee other than based on pain-related functional impairment and associated limitation of flexion.  The Veteran has also not contended that he has any such additional disability to support a higher or additional rating for the right knee.  The preponderance of the evidence is against entitlement to a higher or additional rating on any such additional bases.  
 
VA examination record over the claim period have reflected some limitation of flexion, though not limitation of flexion even to 60 degrees as would warrant a noncompensable evaluation under Diagnostic Code 5260.  However, the presence of some limitation coupled with pain on use supported the assigned 10 percent rating.  

The record reflects that the Veteran works daily as a car salesman, and VA examiners have noted that the Veteran's patellofemoral syndrome limits his walking activities.  Thus, the Veteran experiences increased pain in the right knee over the course of his work day with prolonged walking associated with his work as a car salesman, resulting in increased impairment in walking over the course of the day.  

The Board finds that Veteran's increasing pain impairing functioning over the course of the work day is equivalent to limitation of flexion to 30 degrees but not equivalent to limitation of flexion to 15 degrees, so that a higher evaluation of 20 percent is warranted, with the preponderance of the evidence against a still higher 30 percent evaluation.  The Board finds this increase warranted from July 9, 2013, the date of a statement submitted by the Veteran when the Veteran reported more severe pain-related symptoms with walking.  The Board finds that for the rating interval prior to July 9, 2013, the evidence preponderated against pain symptoms and other impairment due to right knee patellofemoral syndrome resulting in limitation of functioning equivalent to limitation of flexion of the knee to 45 degrees or less, so that for this prior interval a higher evaluation than the 10 percent assigned is not warranted.  Diagnostic Code 5260.

In making these determinations, the Board has duly considered such additional factors as functional loss due to pain, fatigue, weakness, lack of endurance, or incoordination, as delineated in 38 C.F.R. §§ 4.40, 4.45, 4.59. 

The Board has considered the Veteran's assertion of increased severity.  While the Veteran is competent to address symptoms, questions of greater severity of underlying disability are distinctly medical in nature and beyond the ambit of lay knowledge.  The Veteran has not been shown to possess the requisite expertise or knowledge to address these questions.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  

Accordingly, the Board finds a 20 percent evaluation is warranted from July 9, 2013, for the Veteran's right knee patellofemoral syndrome, with the claim for a higher initial rating otherwise denied, and staged ratings duly considered but not found to be warranted in this case.  Fenderson.  

Because the preponderance of the evidence is against the claim beyond the extent of benefits granted herein, the benefit of the doubt doctrine does not otherwise apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert.



ORDER

A higher initial rating than the 30 percent assigned for anxiety disorder is denied. 

For the initial rating interval prior to July 9, 2013, a rating in excess of 10 percent for right knee patellofemoral syndrome is denied.

For the rating interval beginning July 9, 2013, a rating of 20 percent, but no more, is granted for right knee patellofemoral syndrome, subject to the laws and regulations governing the award of monetary awards.   




____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


